1357-14-
                         ELECTRONIC RECORD



COA#      04-13-00187-CR                       OFFENSE:        Murder

STYLE: Fernando Rodriguez, Jr.                 COUNTY:         Webb

COA DISPOSITION:                               TRIAL COURT:    341st District Court


DATE: 09/10/2014                Publish: NO    TC CASE #:      2011-CRN-531-D3




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:


          PRO S£.                   Petition        CCA Disposition:    I357-W
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

          K^ft/lfh                                  JUDGE:
DATE:       O> Iz-Sp-fi/f                           SIGNED:                      PC:

JUDGE:       h6iLU4***~                             PUBLISH:                    DNP:




                                                                                  MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: